Citation Nr: 0300374	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

C. Kedem


INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who served in the U.S. Armed Forces in 
the Far East and/or had recognized guerrilla service 
during World War II.  The service department has certified 
that the decedent had creditable service from September 
1941 to January 1942, and from July 1944 to February 1946.  
He died in February 1998.

This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila 
which, in pertinent part, denied service connection for 
the cause of the decedent's death.  The RO issued a 
statement of the case (SOC) as to this matter in March 
2000.  An SOC was also issued in August 2000, as to the 
appellant's claim for accrued benefits; it appears that 
the latter appeal was not perfected by the filing of a 
substantive appeal.

The Board remanded this case in April 2001 for the purpose 
of further development of the evidence and for 
readjudication, to include the issuance of a supplemental 
statement of the case.  In August 2002 the Board again 
remanded this matter for the issuance of an SSOC.  The 
Board finds that the RO has complied with the remand 
request, in that an SSOC on the issue of service 
connection for cause of death was issued in September 
2002.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the appellant has perfected an appeal 
regarding the issue of entitlement to DIC under 38 
U.S.C.A. § 1318, even though the decedent was not rated 
totally disabled for any period before his death.  
Effective August 23, 2001, the Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug.16, 2001).  In that decision, the Federal 
Circuit directed the Department to conduct expedited 
rulemaking to either explain why certain regulations (38 
C.F.R. §§ 3.22 and 20.1106) are inconsistent on the issue 
of "hypothetical entitlement" to a total rating before the 
veteran's death, or to revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking and final action by the Federal 
Circuit Court.

In passing, the Board observes that in March 2002 the 
Compensation and Pension Service issued a decision that 
the appellant had forfeited, under the provisions of 
38 U.S.C.A. § 6103(a), all rights, claims, and benefits 
under laws administered by VA, based upon a finding that 
she had submitted false and fraudulent statements and 
evidence in the prosecution of her claim for death 
benefits.  The appellant was informed of this decision by 
letter in March 2002, and it appears that no specific 
response thereto has been received.  Although that 
forfeiture would bar any entitlement to service connection 
for cause of the decedent's death, the Board will proceed 
to a decision on the merits of the issue on appeal.


FINDINGS OF FACT

1.  The appellant received notice and assistance 
commensurate with applicable law and regulations.  

2.  The preponderance of the evidence indicates that the 
decedent's death was not proximately due to, or the result 
of, any service-connected disease or injury, in either a 
direct or contributory manner.


CONCLUSIONS OF LAW

1.  VA has fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the 
decedent's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The Secretary may defer 
providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (West Supp. 2002).

Having reviewed the complete record, the Board believes 
that there is ample medical and other evidence of record 
upon which to decide the appellant's claim.  The Board is 
unaware of, and the appellant has not identified, any 
additional evidence which is necessary to make an informed 
decision on the matter of service connection for cause of 
the decedent's death.  Thus, the Board believes that all 
relevant evidence which is available has been obtained.  
The appellant, moreover, have been accorded ample 
opportunity to present evidence and argument.  Further, 
she has been notified of the evidence needed to establish 
the benefit sought, and she has been advised regarding her 
and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that the appellant was informed of all 
applicable law and regulations, including the VCAA, and of 
the evidence necessary to establish her claim by May and 
July 2001 letters, the March 2000 SOC, and the September 
2002 SSOC.

The Board notes that seeking further development of the 
case would serve no useful purpose.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support 
of the result in a particular case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  
VA has satisfied, as far as practicably possible, the 
notice, assistance, and other requirements of VCAA, and 
any further action would only serve to burden VA, with no 
foreseeable benefit flowing to the appellant.  Id.; 
Soyini, supra.

Factual Background 

A review of the record indicates that the decedent 
suffered from no service-connected disabilities.  He filed 
his original claim for disability compensation, on VA Form 
21-526, in May 1992.  In support thereof, he submitted a 
June 1992 medical examination report of Dr. Antonio L. 
Villanueva, indicating diagnoses of pulmonary 
tuberculosis, anxiety, avitaminosis, rheumatoid arthritis, 
malaria, dysentery, cardiomegaly, and general debility.  
The prognosis was "very poor."  Dr. Villanueva asserted 
that he had treated the veteran from February 1947 to 
November 1947 for the above-listed disabilities.

The RO issued a rating decision in January 1993, in which 
it denied service connection for hearing loss, migraine, 
malaria, pulmonary tuberculosis, anxiety, avitaminosis, 
rheumatoid arthritis, dysentery, cardiomegaly, and general 
debility.

In the rating decision, the RO discussed the claimant's 
military service, including reference to a detailed 
memorandum for file, dated December 1992, which noted the 
breakout of duty and non-duty periods with which the 
claimant was credited, and which also noted that there was 
no documentation of any detention of the claimant as a 
prisoner of war.  The rating decision also determined that 
none of the claimed disabilities was shown to have been 
incurred in or aggravated by service, or to have been 
manifested to a compensable degree within any presumptive 
period following separation from service.

In addition, the January 1993 rating decision made 
reference to an April 1992 memorandum to the file, which 
indicated that the credibility of Dr. Villanueva had been 
compromised, as he had provided medical records in other 
cases indicating diagnoses of post-traumatic stress 
disorder (PTSD) before such diagnosis was recognized by 
the psychiatric profession.  Specifically, he had provided 
medical records purporting to be dated in the 1940's that 
reflected diagnoses of PTSD.  The memorandum reflected the 
conclusion that Dr. Villanueva's past assertions cast 
serious doubt as to the credibility of any evidence he 
might submit.  The January 1993 rating decision further 
noted that Dr. Villanueva's statement in the claimant's 
case was of little credibility because it was not 
supported by any contemporaneous evidence that he had 
indeed treated the claimant in 1947.

A July 1997 radiologic report of L.D. Rebosa, M.D., 
indicated that a chest X-ray study revealed clear lungs, a 
heart that was not enlarged, a tortuous and calcified 
aorta, normal pulmonary vascularity, and an intact 
diaphragm and bony thorax.  

A July 1997 report of N. Taganas, M.D., reflected that he 
had been treating the claimant since November 1978.  On 
that particular visit, he diagnosed pulmonary 
tuberculosis, bronchial asthma, and nutritional 
deficiencies.  Dr. Taganas indicated that the claimant was 
not taking his medication regularly due to poverty, and 
that such lack of compliance had an adverse impact on the 
condition of his health.  

The claimant died on February [redacted], 1998.  The immediate 
cause of death was listed on the Certificate of Death as 
cardio-respiratory arrest; the antecedent cause of death 
was listed as cerebrovascular accident, and the underlying 
cause of death was listed as hypertension.  The 
certificate indicated that his attained age was 82 years.

In July 1998, the appellant filed a claim on VA Form 21-
534 seeking, in pertinent part, service connection for the 
cause of the decedent's death.  The claim was denied in a 
July 1999 rating decision.

In April 2001, the Board remanded this matter for, in 
pertinent part, copies of contemporaneous medical records 
of Dr. Villanueva from February 1947 to February 1998.  

In a written response dated in May 2001, the appellant 
asserted that Dr. Villanueva treated the veteran from 
February to November 1947 for multiple disabilities.  
Later that month, the RO requested a field examination for 
assistance in obtaining Dr. Villanueva's medical records.

In a June 2001 deposition, the appellant stated that she 
could not read or write, when confronted with a copy of 
the decedent's June 1992 medical records signed by Dr. 
Villanueva.  When asked how she obtained the foregoing 
medical reports, she indicated that, when VA requested 
supporting evidence, she approached one [redacted], who 
advised her to go to Dr. Villanueva.  She did assert that 
the decedent had sought treatment from Dr. Villanueva 
during his lifetime, but she was unaware of the dates of 
treatment.  However, when asked questions designed to 
elicit dates of treatment, she could not provide answers.  
For example, she said she could niot recall who the 
president of the Philippines was when the decedent began 
to seek treatment from Dr. Villanueva, how old she was at 
that time, how many years had elapsed since the war and 
treatment by Dr. Villanueva, etc.  She indicated that 
[redacted] was assisting her with her claim and that 
she brought all VA communications to him because, she 
explained, he had a typewriter.  

By July 2001 letter to Dr. Villanueva, the RO requested 
the original copy of the decedent's treatment records.  A 
July 2001 letter from Dr. Villanueva indicated that he did 
in fact treat the decedent in 1947, but that he did not 
have contemporaneous medical records because 50 years had 
elapsed since treatment.  Also, he indicated that, upon 
medical examination in 1947, he diagnosed the decedent 
with essential hypertension, cardiac distress, and PTSD.

The August 2001 report of field examination indicated that 
the decedent did not actually receive treatment from Dr. 
Villanueva.  Also, the field examiner made a formal 
request to the government of the Philippines to verify Dr. 
Villanueva's credentials to practice medicine.  The 
Professional Regulation Commission indicated that the 
license number used by Dr. Villanueva had been issued to a 
different physician in 1935, who last renewed his license 
in 1982.  Also, although there were several individuals 
named Antonio Villanueva who were licensed physicians, 
none had the middle initial "L".  The field examiner also 
interviewed Dr. Villanueva, who was 83 years old.  He 
reportedly appeared deceptive when questioned regarding 
his authority to practice medicine.  However, he appeared 
truthful regarding other aspects of his testimony.  He 
indicated that he had completed his medical studies in 
1939, but failed to show supporting credentials.  Dr. 
Villanueva indicated that medical records concerning the 
decedent and signed by him were fabricated.  He also 
stated that he had met the decedent only briefly, one year 
previously, but had never treated him.  

A September 2001 proposed decision suggested that the 
appellant be considered for forfeiture of rights to VA 
benefits due to fraud, because she had knowingly submitted 
fraudulent evidence in furtherance of her claim for VA 
benefits, and had willfully gone to Dr. Villanueva to 
procure that fraudulent documentation.  

That month, a letter was mailed to the appellant detailing 
the proposed decision and the applicable law and 
regulations.  She was given an opportunity to respond.  

A January 2002 memorandum from the Manila Veterans Service 
Center Manager to the file reflected a conclusion that 
Antonio L. Villanueva had no medical qualifications, and 
that he was part of an active "claims fixing" operation in 
the Pangasinan region.  Thus, any medical certificates 
issued by him were to be accorded no credibility in the 
substantiation of claims for VA benefits.  

That month, a Final Administrative Decision indicated that 
the appellant be considered for forfeiture due to fraud.  
That decision indicated that the appellant did not respond 
to the Proposed Administrative Decision and the ensuing 
letter, both dated in September 2001.

In March 2002, VA's Compensation and Pension Service 
issued a decision indicating that the appellant had 
forfeited all rights to VA benefits pursuant to 
38 U.S.C.A. § 6103(a).  

Pertinent Law and Regulations 

Under applicable law, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a non-
service-connected disability, the veteran is entitled to 
service connection for that incremental increase in 
severity attributable to the service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In addition, certain diseases, such as cardiovascular-
renal disease, when manifest to a compensable degree 
within one year after the veteran's separation from 
military service, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but 
rather it must be shown that there was a causal 
connection.  Service-connected diseases involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving such issue shall be given to the 
claimant.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When 
the positive and negative evidence relating to a veteran's 
claim are in approximate balance, the claimant prevails.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is inapplicable.  Id. at 1365.  

Analysis

Upon careful review of the record on appeal, the Board 
finds inescapable the conclusion that, regardless of the 
March 2002 VA forfeiture decision, the appellant is not 
entitled to service connection for the cause of the 
decedent's death.  As set forth above, in order to 
establish service connection for the cause of death, the 
evidence must show that disability incurred in or 
aggravated by service (or presumptively or secondarily 
service connected, or aggravating a non-service-connected 
disability) either caused or contributed substantially or 
materially to cause death.

Here, the immediate, and clearly overwhelming cause of 
death was listed as cardio-respiratory arrest, the 
antecedent cause of death was listed as cerebrovascular 
accident, and the underlying cause of death was listed as 
hypertension.  The first two of those listed conditions 
were clearly of onset immediately before the decedent 
expired, and, as to the third condition, none of the 
medical evidence has indicated that the decedent suffered 
from hypertension.  Moreover, the only medical evidence 
submitted by the appellant was from Antonio Villanueva, 
who is not licensed to practice medicine and whose 
credibility is low at best.  As a result, Mr. Villanueva 
is not competent to render any medical opinions.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, due 
to the absence of competent medical evidence indicating 
that the decedent's death was due to a service-connected 
disability, service connection for the cause of his death 
cannot be granted. 

The Board notes that VA is not required to provide 
assistance to the appellant if no reasonable possibility 
exists that such assistance would aid in substantiating 
her claim.  38 U.S.C.A. 5103A(a)(2).  Thus, although VA is 
generally required to provide a medical examination or 
opinion, in the instant case, VA is not required to seek a 
medical opinion regarding the cause of the decedent's 
death.  Id.  None of the medical evidence of record even 
hints at a nexus between the cause of death and service; 
and the appellant, when asked to provide medical evidence 
to substantiate her claim, submitted exclusively 
fraudulent medical records.  Due to the paucity of 
probative medical evidence in this case, it would be 
virtually impossible that any medical expert could reach 
an informed conclusion regarding any possible link between 
the cause of the decedent's death and his service in World 
War II.  Hence, seeking a medical opinion would burden VA 
resources without providing any benefit whatsoever, and VA 
need not provide one.  Id.; see also Soyini, supra.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt rule is 
inapplicable.  Ortiz, supra.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

